EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Boris Pesin on 3/3/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1.	(Currently Amended) An electronic device, comprising:
a display;
a touch-sensitive surface;
a physical activity tracking sensor;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:

	in response to detecting the first user input, displaying a first user interface, the first user interface including a set of affordances that includes a first affordance configured to switch workouts;
	in response to detecting a second user input selecting the first affordance, displaying a scrollable list of affordances associated with physical activities; [[and]]
	in response to detecting a third user input selecting an affordance in the scrollable list of affordances, launching a second physical activity tracking function associated with a second physical activity that corresponds to the selected affordance;
subsequent to completion of the first physical activity tracking function and the second physical activity tracking function, displaying a scrollable workout summary of the first physical activity associated with the first physical activity tracking function and the second physical activity associated with the second physical activity tracking function, the scrollable workout summary comprising:
		a set of aggregated metrics of the first physical activity tracking function and the second physical activity tracking function;
		a first affordance associated with the first physical activity; and
		a second affordance associated with the second physical activity; 
	detecting a fourth user input;
	in accordance with a determination that the fourth user input corresponds to selection of the first affordance associated with the first physical activity, display a set of metrics associated with the first physical activity; and
	in accordance with a determination that the fourth user input corresponds to selection of the second affordance associated with the second physical activity, display a set of metrics associated with the second physical activity.

2.	(Original) The electronic device of claim 1, the one or more programs further including instructions for:
	in response to detecting the second user input selecting the first affordance, pausing the tracking of the first physical activity tracking function.

3.	(Original) The electronic device of claim 2, the one or more programs further including instructions for:
	subsequent to detecting the third user input, displaying a paused physical activity affordance configured to resume the paused first physical activity tracking function. 

4.	(Original) The electronic device of claim 1, wherein the second physical activity is different from the first physical activity.

5.	(Original) The electronic device of claim 1, the one or more programs further including instructions for:
detecting a pairable workout device;
in response to detecting the pairable workout device and in accordance with a determination that an automatic workout device pairing criteria is satisfied, automatically pairing the electronic device with the pairable workout device; and
	in response to detecting the pairable workout device and in accordance with a determination that an automatic workout device pairing criteria is not satisfied, forgoing automatically pairing the electronic device with the pairable workout device.

6.	(Cancelled) 

7.	(Original) The electronic device of claim 1, wherein each affordance in the scrollable list of affordances includes a respective physical activity icon corresponding to a respective physical activity.

8.	(Original) The electronic device of claim 7, the one or more programs further including instructions for:
	while a respective physical activity tracking function associated with the respective physical activity is running, displaying the respective physical activity icon in an animated state.



10.	(Original) The electronic device of claim 1, wherein launching the second physical activity tracking function includes tracking a second set of metrics associated with a second type of physical activity, wherein the second set of metrics is different from a first set of metrics of the first physical activity tracking function. 

11.	(Currently Amended) A method, comprising:
at an electronic device with a display, a touch-sensitive surface, and a physical activity tracking sensor:
while a first physical activity tracking function associated with a first physical activity is tracking the first physical activity, detecting a first user input;
in response to detecting the first user input, displaying a first user interface, the first user interface including a set of affordances that includes a first affordance configured to switch workouts;
in response to detecting a second user input selecting the first affordance, displaying a scrollable list of affordances associated with physical activities; [[and]]
	in response to detecting a third user input selecting an affordance in the scrollable list of affordances, launching a second physical activity tracking function associated with a second physical activity that corresponds to the selected affordance;
subsequent to completion of the first physical activity tracking function and the second physical activity tracking function, displaying a scrollable workout summary of the first physical activity associated with the first physical activity tracking function and the second physical activity associated with the second physical activity tracking function, the scrollable workout summary comprising:
		a set of aggregated metrics of the first physical activity tracking function and the second physical activity tracking function;
		a first affordance associated with the first physical activity; and
		a second affordance associated with the second physical activity; 
detecting a fourth user input;
	in accordance with a determination that the fourth user input corresponds to selection of the first affordance associated with the first physical activity, display a set of metrics associated with the first physical activity; and
	in accordance with a determination that the fourth user input corresponds to selection of the second affordance associated with the second physical activity, display a set of metrics associated with the second physical activity.


12.	(Currently Amended)  A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, a touch-sensitive surface, and a physical activity tracking sensor, the one or more programs including instructions for:
while a first physical activity tracking function associated with a first physical activity is tracking the first physical activity, detecting a first user input;
in response to detecting the first user input, displaying a first user interface, the first user interface including a set of affordances that includes a first affordance configured to switch workouts;
in response to detecting a second user input selecting the first affordance, displaying a scrollable list of affordances associated with physical activities; [[and]]
in response to detecting a third user input selecting an affordance in the scrollable list of affordances, launching a second physical activity tracking function associated with a second physical activity that corresponds to the selected affordance;
subsequent to completion of the first physical activity tracking function and the second physical activity tracking function, displaying a scrollable workout summary of the first physical activity associated with the first physical activity tracking function and the second physical activity associated with the second physical activity tracking function, the scrollable workout summary comprising:
		a set of aggregated metrics of the first physical activity tracking function and the second physical activity tracking function;
		a first affordance associated with the first physical activity; and
a second affordance associated with the second physical activity; 
	detecting a fourth user input;
	in accordance with a determination that the fourth user input corresponds to selection of the first affordance associated with the first physical activity, display a set of metrics associated with the first physical activity; and
	in accordance with a determination that the fourth user input corresponds to selection of the second affordance associated with the second physical activity, display a set of metrics associated with the second physical activity.	

13.	(New) The method of claim 11, further comprising:
	in response to detecting the second user input selecting the first affordance, pausing the tracking of the first physical activity tracking function.

14.	(New) The method of claim 13, further comprising:
	subsequent to detecting the third user input, displaying a paused physical activity affordance configured to resume the paused first physical activity tracking function. 

15.	(New) The method of claim 11, wherein the second physical activity is different from the first physical activity.

16.	(New) The method of claim 11, further comprising:
detecting a pairable workout device;
in response to detecting the pairable workout device and in accordance with a determination that an automatic workout device pairing criteria is satisfied, automatically pairing the electronic device with the pairable workout device; and
	in response to detecting the pairable workout device and in accordance with a determination that an automatic workout device pairing criteria is not satisfied, forgoing automatically pairing the electronic device with the pairable workout device.



18.	(New) The method of claim 17, further comprising:
	while a respective physical activity tracking function associated with the respective physical activity is running, displaying the respective physical activity icon in an animated state.

19.	(New) The method of claim 11, wherein the respective first or second physical activity tracking function tracks metrics corresponding to data received from the physical activity tracking sensor. 

20.	(New) The method of claim 11, wherein launching the second physical activity tracking function includes tracking a second set of metrics associated with a second type of physical activity, wherein the second set of metrics is different from a first set of metrics of the first physical activity tracking function. 

21.	(New) The computer-readable storage medium of claim 12, the one or more programs further including instructions for:
	in response to detecting the second user input selecting the first affordance, pausing the tracking of the first physical activity tracking function.

22.	(New) The computer-readable storage medium of claim 21, the one or more programs further including instructions for:
	subsequent to detecting the third user input, displaying a paused physical activity affordance configured to resume the paused first physical activity tracking function. 

23.	(New) The computer-readable storage medium of claim 12, wherein the second physical activity is different from the first physical activity.

24.	(New) The computer-readable storage medium of claim 12, the one or more programs further including instructions for:

in response to detecting the pairable workout device and in accordance with a determination that an automatic workout device pairing criteria is satisfied, automatically pairing the electronic device with the pairable workout device; and
	in response to detecting the pairable workout device and in accordance with a determination that an automatic workout device pairing criteria is not satisfied, forgoing automatically pairing the electronic device with the pairable workout device.

25.	(New) The computer-readable storage medium of claim 12, wherein each affordance in the scrollable list of affordances includes a respective physical activity icon corresponding to a respective physical activity.

26.	(New) The computer-readable storage medium of claim 25, the one or more programs further including instructions for:
	while a respective physical activity tracking function associated with the respective physical activity is running, displaying the respective physical activity icon in an animated state.

27.	(New) The computer-readable storage medium of claim 12, wherein the respective first or second physical activity tracking function tracks metrics corresponding to data received from the physical activity tracking sensor. 

28.	(New) The computer-readable storage medium of claim 12, wherein launching the second physical activity tracking function includes tracking a second set of metrics associated with a second type of physical activity, wherein the second set of metrics is different from a first set of metrics of the first physical activity tracking function.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 7 and 14, the references of record cited in this application and parent’s application, either singularly or in combination, do not teach or suggest at least:
“An electronic device, comprising:
a display;
a touch-sensitive surface;
a physical activity tracking sensor;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
	while a first physical activity tracking function associated with a first physical activity is tracking the first physical activity, detecting a first user input;
	in response to detecting the first user input, displaying a first user interface, the first user interface including a set of affordances that includes a first affordance configured to switch workouts;
	in response to detecting a second user input selecting the first affordance, displaying a scrollable list of affordances associated with physical activities; [[and]]
	in response to detecting a third user input selecting an affordance in the scrollable list of affordances, launching a second physical activity tracking function associated with a second physical activity that corresponds to the selected affordance;
subsequent to completion of the first physical activity tracking function and the second physical activity tracking function, displaying a scrollable workout summary of the first physical activity associated with the first physical activity tracking function and the second physical activity associated with the second physical activity tracking function, the scrollable workout summary comprising:
		a set of aggregated metrics of the first physical activity tracking function and the second physical activity tracking function;
		a first affordance associated with the first physical activity; and
		a second affordance associated with the second physical activity; 
	detecting a fourth user input;
	in accordance with a determination that the fourth user input corresponds to selection of the first affordance associated with the first physical activity, display a set of metrics associated with the first physical activity; and
	in accordance with a determination that the fourth user input corresponds to selection of the second affordance associated with the second physical activity, display a set of metrics associated with the second physical activity” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175